DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colombo et al. (U.S. 2011/0138921, hereafter referred to as Colombo).
	Regarding claims 13 and 21, Colombo teaches a micromechanical pressure sensor system, comprising: a substrate 20; a pressure sensor component 30 connected to the substrate (see figure 4); and an essentially hollow frustum-shaped sleeve structure 31 connected to the substrate, the sleeve structure surrounding the pressure sensor component at least laterally and having an opening at a side of the sleeve structure facing away from the substrate (see figure 9); wherein the sleeve structure is filled with a gel 36 (se para. 0014, 0039). Colombo further teaches providing a housing; and connecting the housing to the substrate in a gas-tight manner and to the sleeve structure using a sealing material in a sealing area, which is situated at the substrate and/or at the sleeve structure in an area between the substrate and an end of the sleeve structure facing away from the substrate.
Regarding claim 16, Colombo further teaches a housing 2a, which, in a sealing area, is connected to the substrate and to the sleeve structure in a gas-tight manner using a sealing material, 
Regarding claims 18 and 19, Colombo further teaches wherein the sealing area includes a surface of a radially extending flange 32 of the hollow frustum-shaped sleeve structure; wherein the sealing area 33 includes at least a portion of a frustum jacket of the hollow frustum-shaped sleeve structure (see figure 14).
	Regarding claim 20, Colombo further teaches wherein the housing, at an end of the housing facing the substrate, includes a recess (7a, 7b) in which the sealing material and/or a flange of the sleeve structure engages for forming a mechanical stop (see figure 14).
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Borzabadi (U.S. 2011/0203359, hereafter referred to as Borzabadi).
Regarding claim 14, Colombo does not explicitly teach wherein the sleeve structure includes a closure structure which closes the opening.
Borzabadi teaches a similar configuration wherein a sleeve 18c comprises a closure structure 24 which closes the opening.

	Regarding claims 17, 22-24 and 27, Colombo further teaches a circumferential groove at a lateral outer side of the sleeve structure facing away from the pressure sensor component; however Colombo does not explicitly teach wherein the sleeve structure is configured differently on two sides of the groove.
	Borzabadi teaches a similar configuration wherein a sleeve 18c comprises a circumferential groove (accommodating tab 48, via figure 4) at a lateral outer side of the sleeve structure facing away from the pressure sensor component. Borzabadi further teaches wherein the area of the sleeve structure is further removed from the substrate than the groove and has a lesser thickness in a radial direction than a section of the sleeve structure formed closer to the substrate (see figure 4); wherein the area of the sleeve structure which is further removed from the substrate than the groove has an outwardly directed chamfer (tab 46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Colombo with the teaching of Borzabadi in order to better secure the o-ring.
	Regarding claims 25 and 26, Colombo further teaches a housing 2a which comprises the sleeve structure (32, 7a), the housing resting on the substrate connecting the sleeve structure in a gas-tight manner using a sealing ring 35 in the groove.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Lammel et al. (U.S. 10,184,910, hereafter referred to as Lammel).
Colombo is silent regarding the closure structure includes an oil-repelling layer and/or an opaque layer.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Colombo with the teaching of Lammel in order to add protection to the sensor package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMEL E WILLIAMS/Examiner, Art Unit 2855